Citation Nr: 0431829	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  03-17 255	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for a left knee 
disorder.

3.  Entitlement to service connection for a liver disorder.

4.  Entitlement to service connection for peripheral 
neuropathy.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1968, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.  In March 2004 he presented oral 
testimony at a hearing held in Las Vegas, Nevada, before the 
undersigned Veterans Law Judge.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy.

2.  The veteran's claimed stressors have not been 
corroborated by service records or other credible supporting 
evidence.

3.  The evidence shows that the veteran did not have a 
chronic left knee disorder during active service, that he did 
not have left knee arthritis within one year of separation 
from active service, and that his left knee disorder is not 
otherwise related to active service.

4.  The evidence shows that the veteran did not have a 
chronic liver disorder during active service and that his 
liver disorder is not otherwise related to active service.

5.  The evidence shows that the veteran did not have 
peripheral neuropathy during active service or within one 
year of separation from active service; that peripheral 
neuropathy has not been characterized as acute or subacute; 
that his peripheral neuropathy is not otherwise related to 
active service, including exposure to Agent Orange; and that 
this peripheral neuropathy is not related to his service-
connected type II diabetes mellitus.


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  A left knee disorder was not incurred in or aggravated by 
service and arthritis may not be presumed to have been 
incurred during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2004).

3.  A liver disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 
3.303 (2004).

4.  Peripheral neuropathy was not incurred in or aggravated 
by service and may not be presumed to have been incurred 
during service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

5.  Peripheral neuropathy was not proximately due to or the 
result of the veteran's service-connected type II diabetes 
mellitus.  38 C.F.R. § 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  VCAA

Initially, the Board is satisfied that all relevant facts 
regarding the issues decided below have been properly 
developed and no further assistance to the veteran is 
required in order to comply with the duty to notify or 
assist.  See 38 U.S.C.A. §§ 5103, 5103A, 5107(a) (West 2002).  
As discussed below, the development conducted by VA in this 
case fully meets the requirements of the old provisions of 38 
U.S.C.A. § 5107(a) (West 1991) and the new provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002).  See Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003).

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA is 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2004).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA (November 
9, 2000), and to claims filed before the date of enactment 
but not yet final as of that date.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1); See Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  In an October 2002 letter, the agency of 
original jurisdiction (AOJ) provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate the claims, as well as what information and 
evidence must be submitted by the veteran, and what 
information and evidence will be obtained by VA

Third, VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 
5107(a), 5103A; 38 C.F.R. § 3.159(c).  Records pertinent to 
the current claim in the possession of the Federal government 
- past treatment records with the military and VA medical 
records - have been obtained.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(2), (3).   In an October 2002 statement, 
the veteran indicated that he had not received treatment from 
any non-VA sources.  As for examinations, there is a VA 
examination of record regarding the peripheral neuropathy, as 
well as VA treatment records that are adequate for rating 
purposes. 38 C.F.R. §§ 3.159(c)(4); 3.326.  The veteran did 
not respond to an October 2002 letter from the AOJ asking for 
additional information regarding stressor development.  The 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Therefore, no further assistance 
with regard to stressor development is necessary.

The January 2003 rating decision, the May 2003 statement of 
the case (SOC), and the February 2004 Supplemental Statement 
of the Case (SSOC) informed the veteran of the evidence in 
the possession of VA.  As for the duty to notify the veteran 
of an inability to obtain identified records, the veteran did 
not respond to the October 2002 stressor development letter.  
He did not identify any non-VA treatment sources.  Thus, 
there is no other evidence to obtain, especially since the 
veteran did not provide any information for stressor 
verification.

In the October 2002 and January 2004 VCAA letters, the RO 
informed the veteran that the evidence must show a current 
disability and a relationship between a current disability 
and an injury, disease, or event in service.  The RO also 
indicated that he could submit any evidence in support of his 
claims.  Put simply, the RO in essence told the veteran to 
submit any evidence in his possession that pertains to his 
claims.  In October 2002 the veteran responded to the first 
VCAA letter and stated that he had no medical evidence to 
submit.  Therefore, any lack of an explicit request to submit 
any evidence in the veteran's possession is a harmless error.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).

By a March 2004 letter, VA informed the veteran that his case 
was being forwarded to the Board and, in effect, that VA 
would not undertake any further development in his claims.  
Based on the above analysis, the Board finds that VA has 
fulfilled its duty to assist the veteran in the development 
of the claims decided below.

In light of the above, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the veteran's claims.  38 
U.S.C.A. 5103A.  In addition, as the veteran has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).  

B.  Factual Background

Service medical records reflect that there were no findings 
or complaints of a psychiatric disorder, a liver disorder, a 
left knee disorder, or peripheral neuropathy.  On the June 
1968 separation examination, the veteran denied having or 
having had any psychiatric symptomatology, a "trick" or 
locked knee, neuritis, or paralysis.  The abdomen and viscera 
were normal.  The lower extremities were normal.  The 
neurologic and psychiatric evaluations were normal.

Service personnel records show that he served in the Republic 
of Vietnam from January [redacted]
1967, to January [redacted]
1968.  His 
principal duties while serving in the Republic of Vietnam 
were supply specialist and supply sergeant for an artillery 
regiment.  These records also suggest that he did participate 
in a campaign.

The veteran's DD Form 214 reflects that his specialty was 
unit and organization supply specialist and that his related 
civilian occupation was armorer.  He earned the Vietnam 
Service Medal with two Bronze Service Stars and the Republic 
of Vietnam Campaign Medal with device.

VA medical records reflect that in September 2001 hepatitis A 
antibody testing was positive.  In September 2001, a physical 
examination revealed medial tenderness in the left knee with 
no effusion; knee arthralgia was diagnosed.  In June 2002, 
hepatitis B and C testing was non-reactive.  That month, the 
veteran also underwent liver function tests; a doctor noted 
that the veteran had elevated liver function tests.  A 
magnetic resonating imaging (MRI) scan of the left knee done 
in June 2002 revealed the following: (1) maceration/tear of 
the anterior horn of the lateral meniscus; (2) very 
diminutive posterior horn and body of the medial meniscus, 
possibly surgical sequela; (3) intact but tenuous anterior 
cruciate ligament and increased signal in the posterior 
cruciate ligament suggesting chronic injuries; (4) moderate-
to-severe osteoarthritis; and (5) Baker's cyst.  In July 
2002, alcohol abuse and PTSD were diagnosed.  An ultrasound 
of the liver done in August 2002 revealed a small benign 
appearing cyst in the right lobe of the liver; the study was 
otherwise normal.

The veteran underwent a VA examination in January 2003.  He 
reported tingling sensations in all his fingers and in the 
toes of both feet.  Physical examination revealed there was a 
decreased sensation to sharp and vibration in his first toe.  
There was no muscle wasting, and the motor examination was 
normal.  The diagnosis was minimal peripheral neuropathy that 
was not as least as likely as not due to the type II diabetes 
mellitus.

VA medical records show that in February 2003 the diagnoses 
regarding the left knee were a tear of the left anterior horn 
of the lateral meniscus, tenuous anterior cruciate ligament, 
severe osteoarthritis, and Baker's cyst.  PTSD continued to 
be diagnosed during 2003.  

In a November 2003 statement, a VA doctor indicated that the 
veteran had a diagnosis of PTSD and that his traumas were 
related to his experiences in Vietnam.

At a November 2003 VA psychiatric evaluation, the veteran 
reported that although his military occupational specialty 
was in supply, he delivered ammunition, participated in 
patrols and convoys, and saw people who had been maimed.  He 
said that he was in a combat area.  He stated that he was in 
areas that were mortared and that he was fired on several 
times.  PTSD was diagnosed.

At the March 2004 hearing, the veteran testified that he 
participated in patrols and convoys.  He said that he injured 
his knee in route to a bunker during a mortar attack when he 
slipped and hit his knee, and that he did not go to sick bay 
for the injury.  He claimed that his liver disorder was 
secondary to alcohol abuse after he returned from Vietnam.  
He also suggested that his peripheral neuropathy was 
secondary to a back disability caused by lifting heavy 
objects in the Republic of Vietnam.  

C.  Service Connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  38 C.F.R. § 3.303(b) 
(2004).  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.  Service 
connection may be also granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Service 
connection may also be granted for organic diseases of the 
nervous system and arthritis when they are manifested to a 
compensable degree within one year following discharge from 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Watson v. Brown, 4 Vet. App. 
309, 314 (1993).

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claim for 
secondary service connection generally requires competent 
evidence of a causal relationship between the service-
connected disability and the nonservice-connected disease or 
injury.  Jones v. Brown, 7 Vet. App. 134 (1994).  In 
addition, service connection may also be granted for 
disability that has been aggravated by a service-connection 
disease or injury.  Allen v. Brown, 7 Vet. App. 439 (1995).

Where a combat veteran alleges he suffers disease or injury 
incurred in service, 38 U.S.C.A. § 1154(b) must be 
considered.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996); 
Caluza v. Brown, 7 Vet. App. 498 (1995).  38 U.S.C.A. § 1154 
makes it clear that special considerations attend the cases 
of combat veterans.

In considering claims of veterans who engaged in combat, the 
adverse effect of not having an official report of an in-
service injury or disease can be overcome by satisfactory lay 
or other evidence which shall be sufficient proof of service 
occurrence or aggravation if consistent with the 
circumstances, conditions, or hardships of service.  38 
U.S.C.A. § 1154(b).  These veterans may prove service 
connection by "satisfactory lay or other evidence" even in 
the absence of official records.  Section 1154(b) relaxes 
evidentiary standards so that "satisfactory lay or other 
evidence" can be used by combat veterans to demonstrate 
incurrence or aggravation of a disability in service.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the Diagnostic 
and Statistical Manual for Mental Disorders (DSM IV); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

The evidentiary requirements vary depending upon whether or 
not the veteran engaged in combat with the enemy.  38 
U.S.C.A. § 1154(b); 38 C.F.R. §§ 3.303, 3.304(f); West v. 
Brown, 7 Vet. App. 70, 75 (1994); Hayes v. Brown, 5 Vet. App.  
60, 66 (1993).  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2004).  If there is no combat experience, or if there is a 
determination that the veteran engaged in combat but the 
claimed stressor is not related to such combat, there must be 
independent evidence to corroborate the veteran's statement 
as to the occurrence of the claimed stressor.

The ordinary meaning of the phrase "engaged in combat with 
the enemy" requires that a veteran have participated in 
events constituting an actual fight or encounter with a 
military foe or hostile unit or instrumentality.  VAOPGCPREC 
12-99 (Oct. 18, 1999).  The question of whether any 
particular set of circumstances constitutes engagement in 
combat with the enemy must be resolved on a case-by-case 
basis.  Id.  

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are also satisfied: 
chloracne or other acneform diseases consistent with 
chloracne, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma), diabetes, and chronic lymphocytic 
leukemia.  The term "acute and subacute peripheral 
neuropathy" means transient peripheral neuropathy that 
appears within weeks or months of exposure to a herbicide 
agent and resolves within two years of the date of onset.  38 
C.F.R. § 3.309(e).  Acute and subacute peripheral neuropathy 
must become manifested to a degree of 10 percent or more 
within a year after the last date on which the veteran was 
exposed to a herbicide agent during active military, naval, 
or air service.  38 C.F.R. § 3.307(a)(6)(ii).  A veteran who, 
during active military, naval, or air service, served in the 
Republic of Vietnam during the period beginning on January 9, 
1962, and ending on May 7, 1975, shall be presumed to have 
been exposed during such service to an herbicide agent, 
unless there is affirmative evidence to establish that the 
veteran was not exposed to any such agent during that 
service.  The last date on which such a veteran shall be 
presumed to have been exposed to an herbicide agent shall be 
the last date on which he or she served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975.  38 U.S.C.A. § 1116(f).

The Secretary of VA has determined that there is no positive 
association between exposure to herbicides and any other 
condition for which the Secretary has not specifically 
determined that a presumption of service connection is 
warranted.  See Diseases Not Associated With Exposure to 
Certain Herbicide Agents, 68 Fed. Reg. 27,630 (May 20, 2003).

The United States Court of Appeals for the Federal Circuit 
has determined that a claimant is not precluded from 
establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, as lay person, he is not 
competent to offer opinions on medical diagnosis or 
causation, and the Board may not accept unsupported lay 
speculation with regard to medical issues.  See Moray v. 
Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. 
App. 482 (1992).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).






D.  Analysis

1.  PTSD

The phrase "engaged in combat with the enemy" requires that 
a veteran have personally participated in events constituting 
an actual fight or encounter with a military foe or hostile 
unit or instrumentality.  VAOPGCPREC 12-99.  The veteran's 
military records do not show that he received any awards or 
decorations indicative of combat.  Additionally, his apparent 
participation in a campaign does not establish that he 
engaged in combat with the enemy since campaigns include both 
combat and non-combat duties.  See id.  The veteran has not 
assisted in providing any information that could help 
corroborate his assertions of participating in combat.  
Therefore, the Board finds that the veteran did not 
personally participate in events constituting an actual fight 
or encounter with a military foe or hostile unit or 
instrumentality.  38 U.S.C.A. § 1154(b) (West 2002); 
VAOPGCPREC 12-99.

As the veteran did not engage in combat with the enemy, there 
must be independent evidence to corroborate the veteran's 
statement as to the occurrence of the claimed stressors.  In 
this case, there is no corroboration of the veteran's 
stressors.  The veteran has not provided sufficient 
information to contact the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) and attempt to 
corroborate his stressors.  Therefore, even with a current 
diagnosis, service connection for PTSD is not warranted.

The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for a PTSD is 
denied.

2.  Knee disorder

While the veteran claims that he injured his left knee during 
a mortar attack, the Board has determined that he did not 
engage in combat with the enemy.  Therefore, 38 U.S.C.A. 
§ 1154(b) is not applicable.  In any event, the veteran is 
still competent to report that he injured his left knee in 
service, as he is competent to report symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).  However, there 
is no evidence that the veteran had a chronic left knee 
disorder in service.  Service medical records show no 
complaints, findings, or treatment of left knee 
symptomatology, and the veteran himself testified that he did 
not seek medical treatment for the left knee injury.  On the 
June 1968 separation examination, he denied having or having 
had any knee symptomatology, specifically a "trick" or 
locked knee.  The physical examination revealed that the 
lower extremities were normal.  There is also no evidence 
that the veteran had arthritis of the left knee within one 
year of separation from active service.  

The record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's left knee 
disability to specific events or incidents in service.  In 
particular, no VA medical professional has related the left 
knee disability to active service.  Furthermore, the first 
diagnosis of a left knee disability was over 30 years after 
service. 

Simply put, the record is devoid of competent, reliable 
evidence that shows that a left knee disability is related to 
active service.  The veteran's assertion and testimony that a 
post-service disability is due to a remote in-service event 
is not competent.  Furthermore, his recounting of the knee 
injury in service is not credible.  The preponderance of the 
evidence is against the claim, and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107; Gilbert, 1 Vet. App. at 55.  
Service connection for a left knee disorder is denied.

3.  Liver Disorder

Service medical records show no complaints, findings, or 
treatment of liver symptomatology in service.  On the June 
1968 separation examination, the abdomen and viscera were 
normal.  In short, the evidence does not show that the 
veteran had a chronic liver disorder in service.  Also, the 
record does not contain any medical evidence or competent 
medical opinion specifically relating a liver disability to 
specific events or incidents in service.  In particular, no 
VA medical professional has related a liver disability to 
active service.  Furthermore, the first notation of liver 
abnormalities was over 33 years after separation from active 
service. 

The Board notes that the veteran believes that his liver 
disorder is related to alcohol abuse, which he claims started 
after leaving the Republic of Vietnam.  However, as the 
veteran was not been shown to be a medical expert, he was not 
qualified to express an opinion regarding any medical 
causation of any disorders.  It is the province of trained 
health care professionals to enter conclusions which require 
medical expertise, such as opinions as to causation, and the 
veteran's lay opinion cannot be accepted as competent 
evidence to the extent that it purports to establish such 
medical causation.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992).  

Simply put, the record is devoid of evidence that shows that 
a liver disability is related to active service.  The 
preponderance of the evidence is against the claim, and there 
is no doubt to be resolved.  38 U.S.C.A. § 5107; Gilbert, 1 
Vet. App. at 55.  Service connection for a liver disorder is 
denied.

4.  Peripheral Neuropathy

A review of the veteran's service records shows that he 
served in Vietnam; as such, his exposure to herbicides is 
presumed.  His service medical records reflect that his 
neurological system was clinically normal during his period 
of active duty.  There is no evidence reflecting complaints, 
treatment or a diagnosis of peripheral neuropathy during 
active duty.  Further, there is no evidence of a diagnosis of 
acute or subacute peripheral neuropathy or any other evidence 
of transient neuropathy, within weeks or months of his 
exposure to herbicides.  Also, there is no evidence of 
peripheral neuropathy within one year of his service 
discharge.

The first evidence of peripheral neuropathy is in 2003, which 
is decades after his service discharge.  Notably, peripheral 
neuropathy has never been characterized as acute or subacute.  
Further, current medical evidence shows that the veteran 
currently has peripheral neuropathy; in other words, his 
peripheral neuropathy does not meet the regulatory 
requirement that it resolve within two years of its date of 
onset.  

The record does not contain any medical evidence or competent 
medical opinion specifically relating the veteran's 
peripheral neuropathy to specific events or incidents in 
service or to his service-connected type II diabetes 
mellitus.  In particular, no VA medical professional has 
related peripheral neuropathy to active service, including 
exposure to Agent Orange, or his service-connected type II 
diabetes mellitus.  In that regard, the January 2003 VA 
examiner stated that the veteran's minimal peripheral 
neuropathy was not as least as likely as not due to the type 
II diabetes mellitus.

The Board notes that the veteran suggested at his hearing 
that his peripheral neuropathy was related to a back 
disability caused by lifting heavy objects in the Republic of 
Vietnam.  However, his lay opinion cannot be accepted as 
competent evidence to the extent that it purports to 
establish such medical causation.  See Espiritu, 2 Vet. App. 
at 494-95.

In short, the record is devoid of evidence that shows that 
the veteran's peripheral neuropathy is related to active 
service or the service-connected type II diabetes mellitus.  
The preponderance of the evidence is against the claim, and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert, 1 Vet. App. at 55.  Service connection for 
peripheral neuropathy is denied.













ORDER

Service connection for PTSD is denied.

Service connection for a left knee disorder is denied.

Service connection for a liver disorder is denied.

Service connection for peripheral neuropathy is denied.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



